NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 18-3165
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                              JAMAR LYNN MCMILLAN,
                                       Appellant
                                   ____________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 1-15-cr-00305-001)
                    District Judge: Honorable Christopher C. Conner
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    April 3, 2020

              Before: RESTREPO, PORTER and FISHER, Circuit Judges.

                             (Opinion Filed: March 12, 2021)
                                     ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.

       Appellant Jamar McMillan was convicted of possession with intent to distribute




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
heroin, phencyclidine (PCP), and synthetic marijuana, as well as possession of a firearm

in furtherance of drug trafficking and being a felon in possession of a firearm.1 We

affirmed his conviction and sentence.2 A few weeks later, the Supreme Court decided

Rehaif v. United States, holding that in a prosecution under § 922(g), which prohibits

felons from possessing firearms, the Government must prove that the defendant “knew he

had the relevant status when he possessed” the gun.3 Here, the Government never

charged that McMillan knew of his status as a felon. Nor was the jury instructed on that

element of the offense. McMillan, accordingly, petitioned for a writ of certiorari to the

Supreme Court, which vacated our judgment and remanded for reconsideration in light of

Rehaif.4 We now conclude, on plain error review, that the Rehaif error in this case did not

affect McMillan’s substantial rights. Therefore, we will affirm.5

       “Where there were no legal grounds for challenging an instruction at the time it

was given, but such grounds have arisen, due to the articulation of a new rule of law

between the time of conviction and the time of appeal, we review for plain error.”6 When

McMillan was tried and his appeal first heard, the law of this Circuit was that a felon in



       1
           21 U.S.C. § 841(a)(1) and (b)(1)(C); 18 U.S.C. § 924(c)(1)(A); and 18 U.S.C. §
922(g).
       2
         United States v. McMillan, 774 F. App’x 768 (3d Cir. 2019).
       3
         139 S. Ct. 2191, 2194 (2019).
       4
         140 S. Ct. 1259 (2020).
       5
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have
appellate jurisdiction pursuant to 28 U.S.C. § 1291.
       6
         United States v. Andrews, 681 F.3d 509, 517 (3d Cir. 2012).

                                              2
possession conviction required no proof that the defendant knew he was a felon.7 Rehaif,

however, overturned that interpretation and articulated a new rule requiring the

Government to prove “that the defendant knew he possessed a firearm and also that he

knew he had the relevant status when he possessed it.”8 Therefore, we review for plain

error.9

          Under plain error review, we may correct an error “only if the appellant

demonstrates that: (1) there was an error; (2) the error is clear or obvious; and (3) the

error affected the appellant’s substantial rights, which in the ordinary case means it

affected the outcome of the district court proceedings.”10 It is the appellant’s burden to

show that the error impacted his substantial rights.11 “If all three conditions are met,” we

“may then exercise [our] discretion to notice a forfeited error, but only if . . . the error

seriously affect[s] the fairness, integrity, or public reputation of the judicial

proceedings.”12



          7
          See United States v. Dodd, 225 F.3d 340, 344 (3d Cir. 2000) (“The requirement
that the government must show that the defendant ‘knowingly possessed a firearm’
means only that the government must prove the defendant’s awareness that he possessed
the firearm . . . .”).
        8
          139 S. Ct. at 2194.
        9
          The Government argues that McMillan waived his Rehaif challenge because he
failed to include it in his opening brief. But, Rehaif was not decided until after his
opening brief was filed, so we conclude that “exceptional circumstances” warrant hearing
the argument. United States v. Pelullo, 399 F.3d 197, 222 (3d Cir. 2005).
        10
           Andrews, 681 F.3d at 517 (internal quotation marks and citation omitted).
        11
           Id. (citing United States v. Olano, 507 U.S. 725, 734 (1993)).
        12
           Id. (quoting Johnson v. United States, 520 U.S. 461, 467 (1997)).

                                               3
       Under this standard, McMillan cannot prevail. While there was clear Rehaif error

when McMillan was convicted without a charge in the indictment or instruction to the

jury that he knew of his status as a felon,13 that error did not impact his substantial rights.

At trial, the jury heard evidence that McMillan had twice pleaded guilty to felony drug

offenses in Pennsylvania state court. Certified copies of the relevant court records were

admitted into evidence, and these records showed that McMillan was sentenced, on each

occasion, to more than a year in prison. From this evidence, the jury could reasonably

infer that McMillan, having been sentenced to more than a year in prison after each guilty

plea, indeed “knew he was a ‘person . . . who has been convicted . . . of . . . a crime

punishable by imprisonment for a term exceeding one year.’”14 This case is not like

Nasir, where “[t]he assertion that [the defendant] knew he was a felon [was] founded

entirely on information that his jury never saw or heard.”15 Here, the Government

marshaled documentary and testimonial evidence sufficient to establish that McMillan

knew of his status. We are confident that with this evidence in the record, the jury would

have voted to convict had it been instructed on the knowledge-of-status element.

       McMillan questions the strength of this evidence. He claims it does not reflect real

proof of his actual knowledge. However, a defendant’s “knowledge can be inferred from


       13
           See United States v. Nasir, 982 F.3d 144, 161 (3d Cir. 2020) (en banc) (“[I]n
light of Rehaif’s applicability in this case, [the defendant] has satisfied the first two steps
of Olano.”).
        14
           Id. at 160 (quoting 18 U.S.C. § 922(g)(1)).
        15
           Id. at 161-62.

                                               4
circumstantial evidence.”16 Here, it is appropriate to infer that McMillan, having

voluntarily admitted to felony offenses punishable by over a year in prison and having

indeed been sentenced to terms in excess of a year, knew he was someone “who has been

convicted in any court of . . . a crime punishable by imprisonment for a term exceeding

one year.”17 In fact, this case resembles one we cited approvingly in Nasir as an example

of a “case[] where sufficient evidence was presented at trial to show that the defendant

was aware of his status.”18 There, as here, the Government offered in evidence a certified

copy of a court record showing the defendant “was convicted of a felony in state court.”19

There, as here, the defendant’s knowledge of status could be inferred.

       McMillan also argues that the evidence of his prior felonies was admitted to prove

his intent to deliver a controlled substance under Federal Rule of Evidence 404(b), and

not for the purpose of proving knowledge of status. He fails, however, to cite any

authority or point to any limiting instruction by the District Court that would have




       16
          Rehaif, 139 S. Ct. at 2198 (quoting Staples v. United States, 511 U.S. 600, 615
n.11 (1994)).
       17
          18 U.S.C. § 922(g)(1).
       18
          Nasir, 982 F.3d at 170 n.29 (citing United States v. Velázquez-Aponte, 940 F.3d
785, 800 (1st Cir. 2019)).
       19
          Id. (quoting Velázquez-Aponte, 940 F.3d at 800).

                                             5
restricted the way in which this evidence could be considered.20 Accordingly, the jury

was free to consider this evidence as any other relevant evidence, including for the

purpose of assessing McMillan’s knowledge of status.

       In sum, McMillan fails to meet his “burden of demonstrating that the [Rehaif]

error was not harmless, i.e., that there is ‘a reasonable probability that the error affected

the outcome of the trial.’”21

       For the foregoing reasons, we will affirm.




       20
           Rule 404(b) certainly does not provide a source for such a limitation. See United
States v. Cruz, 326 F.3d 392, 395 (3d Cir. 2003) (“Rule 404(b) is a rule of inclusion
rather than exclusion,” so “[w]e favor the admission of evidence of other crimes, wrongs,
or acts if such evidence is ‘relevant for any purpose other than to show a mere propensity
or disposition on the part of the defendant to commit the crime.’” (quoting United States
v. Long, 574 F.2d 761, 765 (3d Cir. 1978))).
        21
           Andrews, 681 F.3d at 521 (quoting Olano, 507 U.S. at 734).

                                               6